Preston, J.
(dissenting). — A rehearing was granted on the theory that there was a conflict in the evidence, and that because of this the finding of the commissioner is binding upon the court. I concede that, if there is a substantial conflict in the evidence, this is so, and ought to be so. There has been some change in the statute since the determination of some of the cases on this question. The statute as it now stands, immediately following the provision that the finding of the commissioner, in the absence of fraud, is conclusive, provides, among other things, that the district court, upon the hearing before it—
“May confirm or set aside such'order or decree of the industrial commissioner, if he finds: * * *
“(3) That the facts found by the industrial commissioner do not support the * * * decree.
*1295“(4) That there is not sufficient competent evidence in the record to warrant the industrial commissioner in making the order or decree complained, of.
“No order or decree of the industrial commissioner shall be set aside by the court upon other than the grounds just stated.” Section 17, Chapter 270, Acts of the Thirty-seventh General Assembly.
As Í view it, a mere scintilla of evidence opposed to that offered by plaintiff, or a supposed conflict upon nonessentials, does not make a conflict, or prevent the court’s determining the matter, under the statute before quoted. Hughes v. Cudahy Pkg. Co., 192 Iowa 947. In the former opinion in this case, 185 N. W. 895, the facts are somewhat fully stated, and they are correctly stated. Every word of the record was read at that time. The evidence is the same now as it was then. It seemed to the writer in preparing that opinion, and I feel the same way about it now, that there was .no substantial conflict in the evidence on the essentials. An analysis of each circumstance was attempted. To avoid repeating the facts here, reference is made, to the former opinion for the facts, as I read them from the record. Conceding that it was a close question on the proposition whether there is any conflict, it seems to me that the majority , construes every circumstance against plaintiff, and nothing in her favor, under the liberal construction to be given in order to carry out the purposes of the Compensation Law so that the industry shall make some compensation thereof in a smaller amount to those suffering injuries not purposely inflicted, and so on, even though the plaintiff may have been guilty of negligence. In the majority opinion, much is made of the circumstance that plaintiff was curling her hair, and that she had violated a rule of the hotel in regard to having such a lamp. That might be negligence on her part; but this proceeding is not based upon negligence. The purpose of stressing the fact that she was curling her hair is, of course, the basis of the argument that she was engaged in her own private affairs, and that her injury did not arise out of her employment. The hair-curling circumstance is, it seems to me, beside the mark. She had finished curling her hair, and had gone out of *1296the room, to get someone to show her how to put out the lamp. Upon her return, she found the room, or some of the thing's in the room, in flames, took a wet towel, and, in attempting to whip out tlie flames, her own clothing caught fire, and she was severely burned. She was attempting’ to save her employer’s property, to prevent the burning of the hotel, and to save the many guests therein. In my opinion, it was her duty to do that, and it was within the course of her employment, even had she not had instructions so to do. But the evidence shows that this was expected of her and of the other chambermaids and help. A witness connected with the hotel management so testifies, saying that, if plaintiff or any of the maids saw a fire in any of the rooms, he would expect them to do the best they could to put it out, and to notify the management.
On these essentials which I have mentioned, to my mind there is no substantial conflict or dispute in the evidence. It is clear to me that she was injured in the course of her employment. Many cases are cited, bearing upon this point, in Reid v. Automatic Elec. Washer Co., 189 Iowa 964, 983, et seq. I shall not prolong the discussion. I would affirm. Mr. Justice Weaver joins in this dissent.